IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-30,885-49


EX PARTE DONALD RAY MOODY, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER 64274 
IN THE 252ND JUDICIAL DISTRICT COURT JEFFERSON COUNTY


 Per curiam.


O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of
attempted murder and sentenced to twenty years' imprisonment. 
	After a review of the record, we find that Applicant's claims that challenge the denial
of his parole are without merit.  Therefore, we deny relief.
	Applicant's claims that challenge his conviction are dismissed as subsequent.  Tex.
Crim. Pro. Art. 11.07 Sec. 4.

DELIVERED: October 28, 2009
DO NOT PUBLISH